      Case 3:17-cv-01104-VLB Document 70-29 Filed 04/01/19 Page 1 of 4

12/3/2018                        Benjamin Polak                        Page: 1

  1                    UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT
  2

  3

  4     SUSAN BYRNE,
                  Plaintiff,                      Civil Action No.
  5                                               3:17-CV-01104(VLB)
        VS
  6
        YALE UNIVERSITY, INC.,
  7               Defendant.

  8

  9

 10          DEPOSITION OF:     Benjamin Polak
             DATE:              December 3, 2018
 11          HELD AT:           Madsen, Prestley & Parenteau, LLC
                                105 Huntington Street
12                              New London, Connecticut

13

14

15

16

17

18

19

20

21              Reporter:     Robin Balletto, RMR, CSR #230

22
                          Cassian Reporting, LLC
23                             21 Oak Street
                       Hartford, Connecticut 06106
24                              860-595-7462

25


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-29 Filed 04/01/19 Page 2 of 4

12/3/2018                         Benjamin Polak                     Page: 29

  1          A      I don't recall having done so.         I don't

  2     recall.

  3          Q      So we'll come back to Exhibit 11, if you want

        to just leave it to the side, but for the moment I'm

  5     going to ask you some questions about Exhibit 12.

  6          A      Can I state they basically came in very rapid

  7     succession, these two letters.

  8          Q      Now, after receiving this letter, did you

  9     take any action in light of it?            Now, the "this"

 10     letter is the March 8th letter, Exhibit 12.

 11          A      Yes.   So this letter is a formal letter,

 12     referring to the parts of the faculty handbook to do

 13     with appeal processes around tenure decisions, and I

19      have processes that are triggered by such letters.

15      want to be careful here, because I don't remember in

16      exact details of this particular one, but I can tell

17      you what I would have done in general, which would be

18      suggestive of this.

19                  The procedure, when somebody has appealed,

20      there are essentially two paths one can take, I can

21      take at that point.       One is to deny the appeal if it

22     does not fit into one of the possible categories for

23     appeal, and the other is to impanel a -- form a panel

29     of the review -- of the FAS review committee, and on

25     this occasion I did the latter; that is to say, a


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-29 Filed 04/01/19 Page 3 of 4

12/3/2018                         Benjamin Polak                          Page: 30

  1     panel was formed to review this case with the members

  2     of the panel drawn from the FAS review committee, a

  3     panel of five people, I believe.

  4          Q      Okay.   And so that panel, the term that's

  5     used for it, is it faculty review committee?

  6          A      I don't recall the exact term for it.            It

  7     probably has an official name in the handbook.               I

  8     would have to look up its formal name, but it is a

  9     committee who -- it is a committee we form every year,

 10     and that committee's purpose is to review appeals on

11      tenure and promotion cases.         It's not just tenure

12      cases, but also promotion cases, prior and post

13     tenure.

14           Q      So that committee -- is it the same committee

15     for any appeal that might come up that year?

16           A      It's a standing committee that has a

17     substantial number of people on it, and from it, from

18     its members, we draw the specific panels, typically

19     five people, for particular cases.           I believe that

20     within the handbook we can also draw people from

21     outside of that committee, if necessary, and I don't

22     recall in this case whether we did or didn't.                But

23     there's a standing committee of FAS senior faculty,

24     and from that a panel is formed for a particular case.

25           Q     Now, does the standing committee change --


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-29 Filed 04/01/19 Page 4 of 4

12/3/2018                      Benjamin Polak                      Page: 222

                             CERTIFICATE OF REPORTER

  2          I, Robin Balletto, a Registered Professional

  3     Reporter/Notary Public within and for the State of

  4     Connecticut, do hereby certify there came before me,

  5     on the 3rd day of December, 2018, the following named

  6     person, to wit:    BENJAMIN POLAK, who was by me duly

  7     sworn to testify to the truth and nothing but the

  8     truth; that he was thereupon carefully examined upon

  9     his oath and his examination reduced to writing under

 10     my supervision; that this deposition is a true record

 11     of the testimony given by the witness.

 12          I further certify that I am neither counsel for,

 13     related to, nor employed by any of the parties to the

 14     action in which this deposition is taken; and further,

 15     that I am not a relative or employee of any attorney

 16     or counsel employed by the parties hereto, nor

 17     financially or otherwise interested in the outcome of

 18     the action.

 19          WITNESS my hand and affixed my seal this 19th day

 20     of December, 2018.

 21

 22
                                  (go           0\# Sat. -124-6
 23

 24                                     Robin Balletto, RMR

 25             My commission expires:      October 31, 2018


                            Cassian Reporting, LLC
               (860) 595-7462 - scheduling@cassianreporting.com
